     Case 2:19-cv-01443-TLN-CKD Document 38 Filed 10/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DOMINIQUE MERRIMAN,                              No. 2:19-cv-01443-TLN-CKD
12                       Plaintiff,
13           v.                                        ORDER
14    REBECCA LOVE, et al.,
15                       Defendants.
16

17          Plaintiff Dominique Merriman (“Plaintiff”), a state prisoner proceeding pro se, has filed

18   this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 17, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 30.)

23   Defendants Rebecca Love and Laura Sullivan (“Defendants”) have filed objections to the

24   findings and recommendations (ECF No. 33) and Plaintiff has filed a reply (ECF No. 36).

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   Court finds the findings and recommendations to be supported by the record and by proper

28
                                                       1
     Case 2:19-cv-01443-TLN-CKD Document 38 Filed 10/08/20 Page 2 of 2

 1   analysis.1
 2           Accordingly, IT IS HEREBY ORDERED that:
 3           1. The findings and recommendations filed August 17, 2020 (ECF No. 30) are
 4   ADOPTED IN FULL;
 5           2. Defendants’ motion to dismiss (ECF No. 25) is DENIED; and
 6           3. Defendants shall file their response to Plaintiff’s first amended complaint within
 7   fourteen days.
 8           IT IS SO ORDERED.
 9   DATED: October 6, 2020
10

11

12                                                            Troy L. Nunley
13                                                            United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26
     1       In their objections, Defendants seem to suggest the magistrate judge’s denial of their
     request for judicial notice was material to the recommendation that the motion to dismiss be
27   denied. However, nothing suggests the magistrate did not consider the exhibits presented by
     Defendants in considering their motion to dismiss, despite the fact she declined to judicially
28   notice the exhibits.
                                                         2
